Exhibit 10.1

 

Tenth Amendment to the

First Amended and Restated Agreement

of Limited Partnership

of SL Green Operating Partnership, L.P.

 

This Amendment is made as of January 31, 2012 by SL Green Realty Corp., a
Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”), and as attorney-in-fact for the Persons
named on Exhibit A to the First Amended and Restated Agreement of Limited
Partnership of SL Green Operating Partnership, L.P., dated as of August 20,
1997, as amended from time to time (the “Partnership Agreement”), for the
purpose of amending the Partnership Agreement.  Capitalized terms used herein
and not defined shall have the meanings given to them in the Partnership
Agreement.

 

WHEREAS, pursuant to that certain Sale-Purchase Agreement (the “SPA”), dated as
of September 28, 2011, between SL Green Realty Acquisition, LLC, a Delaware
limited liability company, as purchaser (“Purchaser”), and the sellers named
therein, Purchaser has agreed to acquire sellers’ fee simple or leasehold title
interests, as the case may be, in 19 & 21 East 65th Street, 400 East 58th
Street, 752-760 Madison Avenue and 762 Madison Avenue, each located within the
State and City of New York (each a “Property” and collectively the
“Properties”); in exchange for, among other things, convertible preferred
partnership units of the Partnership.

 

WHEREAS, the Partnership owns a direct or indirect interest in the Purchaser.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the convertible preferred partnership units contemplated by the
SPA, it is necessary and desirable to amend the Partnership Agreement to create
and set forth the terms of the convertible preferred partnership units having
the designations, rights and preferences set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                                       Article I of the Partnership Agreement
is hereby amended by adding the following definition:

 

“Series G Preferred Units” means the series of Partnership Units established
pursuant to

 

--------------------------------------------------------------------------------


 

the Tenth Amendment to this Partnership Agreement, representing units of Limited
Partnership Interest designated as the Series G Preferred Units, with the
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of repurchase and
conversion as described herein.

 

2.                                       Section 8.06A(i) of the Partnership
Agreement is hereby amended by adding the following sentence to the end of such
section:

 

“Notwithstanding any provision of this section 8.06A(i) to the contrary, holders
of Class A Units issued as a result of a Conversion Notice delivered in respect
of Series G Preferred Units pursuant to section 3.F.(ii) of the Tenth Amendment
to the Partnership Agreement may exercise their Redemption Right at any time and
from time to time following the delivery of such Class A Units regardless of
whether the two year period described in this section 8.06A(i) has expired.”

 

3.                                       In accordance with Section 4.02A of the
Partnership Agreement, set forth below are the terms and conditions of the
Series G Preferred Units hereby established:

 

A.                                   Designation and Number.  A series of
Partnership Units, designated as Series G Preferred Units, is hereby
established.  The maximum number of Series G Preferred Units shall be 1,902,000.

 

B.                                     Rank.  The Series G Preferred Units, with
respect to rights to the payment of dividends and the distribution of assets
upon the liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units or Class B Units (collectively, the “Common
Units”), the Series H Preferred Units, and all Partnership Interests issued by
the Partnership the terms of which specifically provide that such Partnership
Interests rank junior to the Series G Preferred Units; (b) on a parity with the
7.625% Series C Cumulative Redeemable Preferred Units, the Series D Preferred
Units and all Partnership Interests issued by the Partnership the terms of which
specifically provide that such Partnership Interests rank on a parity with the
Series G Preferred Units; and (c) junior to all Partnership Interests issued by
the Partnership the terms of which specifically provide that such Partnership
Interests rank senior to the Series G Preferred Units.

 

C.                                     Distributions.

 

(i)                                     Pursuant to Section 5.01 of the
Partnership Agreement but subject to the rights of holders of any Partnership
Units ranking senior to the Series G Preferred Units as to the payment of
distributions, the holders of the then outstanding Series G Preferred Units
shall be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit equal to 4.5% of the $25.00 liquidation
preference per annum (equivalent to a fixed annual amount of $1.125 per unit). 
Distributions on the Series G Preferred Units shall accrue and be fully
cumulative from the date of original issuance and shall be payable quarterly
when, as and if authorized by the Managing General Partner, in equal amounts in
arrears on the fifteenth day of each January, April, July and October or, if not
a business day, the next succeeding business day (each, a

 

--------------------------------------------------------------------------------


 

“Series G Preferred Unit Distribution Payment Date”). Any distribution
(including the initial distribution) payable on the Series G Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.  Distribution period shall mean
the period from and including the date of original issuance and ending on and
excluding the next Series G Preferred Unit Distribution Payment Date, and each
subsequent period from and including such Series G Preferred Unit Distribution
Payment Date and ending on and excluding the next following Series G Preferred
Unit Distribution Payment Date.

 

(ii)                                  No distribution on the Series G Preferred
Units shall be authorized by the Managing General Partner or declared or paid or
set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Managing General Partner or the Partnership,
including any agreement relating to its indebtedness, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series G
Preferred Units which may be in arrears.

 

(iii)                               Notwithstanding the foregoing, distributions
with respect to the Series G Preferred Units shall accumulate whether or not any
of the foregoing restrictions exist, whether or not there is sufficient
Available Cash for the payment thereof and whether or not such distributions are
authorized. Accumulated but unpaid distributions on Series G Preferred Units
shall not bear interest and holders of the Series G Preferred Units shall not be
entitled to any distributions in excess of full cumulative distributions.  Any
distribution payment made on the Series G Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such units which remains payable.

 

(iv)                              Except as provided in section 3.C.(v), unless
full cumulative distributions have been or contemporaneously are declared and
paid or authorized, declared and a sum sufficient for the payment thereof set
apart for such payment on the Series G Preferred Units for all past distribution
periods and the then current distribution period, no distributions (other than
in Partnership Interests ranking junior to the Series G Preferred Units as to
the payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon the Class A Units, the Class B Units, or any other
Partnership Interests ranking, as to the payment of distributions or the
distribution of assets upon any liquidation, dissolution or winding up of the
Partnership, junior to or on a parity with the Series G Preferred Units for any
period, nor shall any Class A Units, Class B Units, or any other Partnership
Interests ranking junior to or on a parity with the Series G Preferred Units as
to the payment of distributions or the distribution of assets upon any
liquidation, dissolution or winding up of the Partnership, be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for

 

--------------------------------------------------------------------------------


 

Partnership Interests ranking junior to the Series G Preferred Units as to the
payment of distributions and the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership).

 

(v)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not so set apart) upon the Series G
Preferred Units and any other Partnership Interests ranking on a parity as to
the payment of distributions with the Series G Preferred Units, all
distributions authorized and declared upon the Series G Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series G Preferred Units shall be declared pro rata so
that the amount of distributions authorized and declared per Series G Preferred
Unit and such other Partnership Interests shall in all cases bear to each other
the same ratio that accumulated distributions per each Series G Preferred Unit
and such other Partnership Interests (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
Partnership Interests do not have a cumulative distribution) bear to each other.

 

(vi)                              Holders of Series G Preferred Units shall not
be entitled to any distribution, whether payable in cash, property or
Partnership Interests, in excess of full cumulative distributions on the
Series G Preferred Units as described above.  Accrued but unpaid distributions
on the Series G Preferred Units will accumulate as of the Series G Preferred
Units Distribution Payment Date on which they first become payable.

 

D.                                    Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction shall be allocated among
holders of Series G Preferred Units in accordance with Article VI of the
Partnership Agreement.

 

E.                                      Liquidation Preference.

 

(i)                                     In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, the
holders of the Series G Preferred Units shall be entitled to receive out of the
assets of the Partnership available for distribution to the Partners pursuant to
Section 13.02.A of the Partnership Agreement a liquidation preference of $25.00
per Series G Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series G Liquidation Value”), before any distribution of assets is made to
holders of Class A Units, Class B Units, Series H Preferred Units or any other
Partnership Interests that rank junior to the Series G Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, but subject to the preferential rights of the holders of
Partnership Interests ranking senior to the Series G Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership.

 

(ii)                                  If upon any such voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership legally available for distribution to its Partners are insufficient
to make such full payment to the holders of the Series G Preferred Units, and
the corresponding amounts payable on all other Partnership Interests ranking on
a parity with

 

--------------------------------------------------------------------------------


 

the Series G Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, then the holders of
the Series G Preferred Units, and all other holders of such Partnership
Interests shall share ratably in any such distribution of assets in proportion
to the full liquidating distributions (including, if applicable, accumulated and
unpaid distributions) to which they would otherwise be respectively entitled.

 

(iii)                               After payment of the full amount of the
Series G Liquidation Value, the holders of the Series G Preferred Units, shall
have no right or claim to any of the remaining assets of the Partnership.

 

(iv)                              None of a consolidation or merger of the
Partnership with or into another entity, a merger of another entity with or into
the Partnership, a statutory unit exchange by the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

F.                          Repurchase and Conversion Rights.

 

(i)                                     Notwithstanding any other provision of
the Partnership Agreement to the contrary, holders of the Series G Preferred
Units shall have the right to require the Partnership to repurchase for cash all
or a portion of the Series G Preferred Units at any time after the date hereof
and from time to time until January 31, 2022 (the “Cash Repurchase Right”).  The
repurchase price per Series G Preferred Unit upon such repurchase shall be paid
by the Partnership in cash and shall be in an amount equal to the Series G
Liquidation Value of such Series G Preferred Units to the date of such
repurchase (the “Cash Repurchase Consideration”).  From and after the applicable
repurchase date, the Series G Preferred Units so repurchased shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series G Preferred Units shall cease.

 

(ii)                                  In addition to the holders’ Cash
Repurchase Right, provided that the price of a share of common stock, par value
$0.01 per share, of the Company is no less than $88.50 (the “Conversion Price”)
at such time (as appropriately adjusted for any stock splits, stock dividends or
similar transactions after the date hereof), holders of the Series G Preferred
Units shall have the right to convert all or a portion of such Series G
Preferred Units at any time and from time to time into the number of Class A
Units determined in accordance with the following formula (the “Preferred
Conversion Factor”) with respect to each Series G Preferred Unit: the Series G
Liquidation Value of such Series G Preferred Unit to the date of such conversion
divided by the Conversion Price.

 

(iii) (1) Each holder of Series G Preferred Units who desires to require the
Partnership to repurchase all or a portion of the Series G Preferred Units shall
provide notice to the Partnership (with a copy to the Managing General Partner)
in the form of the Notice of Repurchase Demand attached as Exhibit A hereto (a
“Repurchase Demand Notice”) via facsimile, hand delivery or other mail or
messenger service.  The date upon which the Partnership initially receives a
Repurchase Demand Notice shall be a “Notice Date.”  The

 

--------------------------------------------------------------------------------


 

Partnership shall pay to such holder of Series G Preferred Units the Cash
Repurchase Consideration within ten (10) Business Days after the Notice Date.  A
holder of Series G Preferred Units may not request repurchase of less than
10,000 Series G Preferred Units or, if such holder of Series G Preferred Units
holds less than 10,000 Series G Preferred Units, for less than all of the
Series G Preferred Units held by such holder of Series G Preferred Units.

 

(2)                                  Each holder of Series G Preferred Units who
desires to convert the same into Class A Units shall provide notice to the
Partnership (with a copy to the Managing General Partner) in the form of the
Notice of Conversion attached as Exhibit B hereto (a “Conversion Notice”) via
facsimile, hand delivery or other mail or messenger service. The date upon which
the Partnership initially receives a Conversion Notice shall be a “Notice
Date.”  The Partnership shall issue and deliver within ten (10) Business Days
after the Notice Date, to such holder of Series G Preferred Units at the address
of the holder on the books of the Partnership, the number of Class A Units as
calculated pursuant to the Preferred Conversion Factor.  A holder of Series G
Preferred Units may not request conversion of less than 10,000 Series G
Preferred Units or, if such holder of Series G Preferred Units holds less than
10,000 Series G Preferred Units, for less than all of the Series G Preferred
Units held by such holder of Series G Preferred Units.

 

(iv)                              The Preferred Conversion Factor (and the
Conversion Price) shall be subject to adjustment from time to time hereafter
solely for purposes of applying section 3.F.(ii), as follows; it being intended
that such adjustments to the Preferred Conversion Factor (and the Conversion
Price) are to be made in order to avoid unintended dilution or anti-dilution as
a result of transactions in which Common Units are issued, redeemed or exchanged
without a corresponding issuance, redemption or exchange of Series G Preferred
Units:

 

(1)                                  In case the Partnership shall, at any time
or from time to time prior to conversion of all Series G Preferred Units,
(A) pay a dividend or make a distribution on the outstanding Common Units, in
Common Units, (B) split or subdivide the outstanding Common Units into a larger
number of Common Units, (C) effect a reverse unit split or otherwise combine the
outstanding Common Units into a smaller number of Common Units or (D) issue by
reclassification of the Common Units any units of Partnership Interest, then,
and in each such case, the Preferred Conversion Factor (and the Conversion
Price) in effect immediately prior to such event or the record date therefor,
whichever is earlier, shall be adjusted so that the holder of any Series G
Preferred Units thereafter surrendered for conversion shall be entitled to
receive the Class A Units that such holder would have been entitled to receive
after the happening of any of the events described above, had such Series G
Preferred Units been converted immediately prior to the happening of such event
or the record date therefor, whichever is earlier. An adjustment made pursuant
to this sub-paragraph (iv)(1) shall become effective (x) in the case of any such
dividend or distribution, immediately after the close of business on the record
date for the determination of holders of Common Units entitled to receive such
dividend or distribution, or (y) in the case of any such subdivision,
reclassification, reverse unit split or combination, at the close of business on
the day upon which such action becomes effective.

 

--------------------------------------------------------------------------------


 

(2)                                  In case the Partnership shall, at any time
or from time to time prior to conversion of all Series G Preferred Units,
declare, order, pay or make a dividend or other distribution (including, without
limitation, any distribution of units or other securities or property or rights
or warrants to subscribe for securities of the Partnership entitling holders
thereof to subscribe for or purchase such securities at a price per share less
than the fair market value of such securities, by way of dividend or spin-off),
on its Common Units, other than (A) regular and customary quarterly
distributions by the Partnership of Available Cash, or (B) dividends or
distributions of Common Units which are referred to in section
3.F.(iv)(1) above, then, and in each such case, the Preferred Conversion Factor
(and the Conversion Price) shall be adjusted so that the holder of each Series G
Preferred Unit shall be entitled to receive, upon the conversion thereof, the
number of Class A Units determined by multiplying (1) the applicable Preferred
Conversion Factor on the day immediately prior to the record date fixed for the
determination of Common Unit holders entitled to receive such dividend or
distribution by (2) a fraction, the numerator of which shall be the Deemed Value
of the Partnership Interest per Common Unit on such record date, and the
denominator of which shall be such Deemed Value of the Partnership Interest per
Common Unit less the fair market value (as determined in good faith by
resolution of the board of directors of the Managing General Partner) of such
dividend or distribution allocable to one Common Unit. An adjustment made
pursuant to this section 3.F.(iv)(2) shall be made upon the opening of business
on the next Business Day following the date on which any such dividend or
distribution is made and shall be effective retroactively immediately after the
close of business on the record date fixed for the determination of Common Unit
holders entitled to receive such dividend or distribution.

 

(3)                                  In case the Partnership shall, at any time
or from time to time prior to conversion of all Series G Preferred Units, issue
Common Units to then existing holders of Common Units (or securities convertible
into or exchangeable for Common Units, whether or not the rights to convert or
exchange such securities are then exercisable) at a price per Common Unit (or
having a conversion price per Common Unit, as applicable) less than the Deemed
Value of the Partnership Interest per Common Unit as of the date of issuance of
such Common Units or of such convertible securities, as the case may be, then,
and in each such case, the Preferred Conversion Factor (and the Conversion
Price) shall be adjusted so that the holder of each Series G Preferred Unit
shall be entitled to receive, upon conversion thereof, the number of Class A
Units determined by multiplying (A) the Preferred Conversion Factor on the day
immediately prior to such date by (B) a fraction, the numerator of which shall
be the sum of (1) the number of Common Units outstanding on such date and
(2) the number of additional Common Units issued (or into which the convertible
securities may convert), and the denominator of which shall be the sum of
(x) the number of Common Units outstanding on such date and (y) the number of
Common Units which the aggregate consideration receivable by the Partnership for
the total number of Common Units so issued (or into which the convertible
securities may convert) would purchase at the Deemed Value of the Partnership
Interest per Common Unit as of such date.  Any adjustment made pursuant to this
section 3.F.(iv)(3) shall be made and become effective on the next Business Day
following the date on which any

 

--------------------------------------------------------------------------------


 

such issuance is made and shall be effective retroactively immediately after the
close of business on such date.  For purposes of this section 3.F.(iv)(3)

 

(a)   if the Partnership shall issue Common Units for consideration other than
cash, the price per Common Unit at which such Common Units are issued shall be
deemed to be the fair market value (as determined in good faith by the board of
directors of the Managing General Partner) of the portion of such non-cash
consideration allocable to one Common Unit; and

 

(b)   the aggregate consideration receivable by the Partnership in connection
with the issuance of Common Units or of securities convertible into Common Units
shall be deemed to be equal to the sum of the aggregate offering price (before
deduction of underwriting discounts or commissions and expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon conversion of any such convertible securities into Common Units.

 

(4)                                  In case the Partnership shall, at any time
or from time to time prior to conversion of all Series G Preferred Units, make a
tender offer or exchange offer for Common Units at a price per Common Unit
greater than the Deemed Value of the Partnership Interest per Common Unit as of
the date of such repurchase (the number of Common Units so repurchased,
multiplied by the amount by which such price per Common Unit exceeds the Deemed
Value of the Partnership Interest per Common Unit as of such date, being
referred to in this section 3.F.(iv)(4) as the “Excess Amount”), then, and in
each such case, the Preferred Conversion Factor (and the Conversion Price) shall
be adjusted, in accordance with the applicable provisions of sections
3.F.(iv)(1) and 3.F.(iv)(2) above, as if, in lieu of such repurchase, the
Partnership had (x) made a distribution of property having a fair market value
(as determined in good faith by resolution of the board of directors of the
Managing General Partner) equal to the Excess Amount, with such distribution
made to holders of Common Units (including holders of Common Units so
repurchased) on the date of such repurchase, and (y) effected a reverse split of
the Common Units in the proportion required to reduce the number of Common Units
outstanding by the number of Common Units repurchased by the Partnership in such
repurchase.

 

(5)                                  For purposes of this paragraph (iv), the
number of Common Units at any time outstanding shall not include any Common
Units then owned or held by or for the account of the Partnership.

 

(6)                                  In the event the number of Class A Units to
which a holder is entitled upon conversion of its Series G Preferred Units is
not equal to a whole number, the holder shall be paid (i) that number of Class A
Units which equals the nearest whole number less than such amount plus (ii) an
amount of cash which the Managing General Partner determines, in its reasonable
discretion, to represent the fair value of the remaining fractional Class A Unit
which would otherwise be payable to such holder.

 

--------------------------------------------------------------------------------


 

(7)                                  The Managing General Partner shall provide
notice to holders of the Series G Preferred Units following the occurrence of
any transaction or event described in this paragraph (iv) that results in an
adjustment to the Preferred Conversion Factor (and the Conversion Price) as soon
as reasonably practicable following such transaction or event.

 

G.                                     Voting Rights.  Except as required by
applicable law, the Series G Preferred Units shall have no voting rights, except
that no amendment of the Partnership Agreement shall be made that materially
adversely affects the rights of the holders of Series G Preferred Units without
the consent of such holders (unless all holders of Partnership Interests are
materially adversely affected to the same degree).

 

H.                                    Transfer.  Except as set forth in section
3.F above, a holder of the Series G Preferred Units may not offer for sale,
sell, contract to sell, pledge or otherwise dispose of any of the Series G
Preferred Units (including, in the case of a holder that is an entity, by
dividend or distribution to its equity holders or other members) without the
consent of the Managing General Partner, which consent may be withheld in the
Managing General Partner’s sole and absolute discretion; provided, however that
nothing in this Amendment or in the Partnership Agreement shall inhibit a
holder’s ability to exercise the redemption right set forth in Section 8.06 of
the Partnership Agreement with respect to Class A Units into which the Series G
Preferred Units may be exchanged pursuant to section 3.F of this Amendment.

 

The term “transfer” as used as Article XI of the Partnership Agreement shall not
include any repurchase of the Series G Preferred Units by the Partnership or the
conversion of Series G Preferred Units into Class A Units.

 

4.                                       Except as modified herein, all terms
and conditions of the Partnership Agreement shall remain in full force and
effect, which terms and conditions the Managing General Partner hereby ratifies
and confirms.

 

5.                                       This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

6.                                       If any provision of this Amendment is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

SL GREEN REALTY CORP., a Maryland corporation,

as Managing General Partner of SL Green Operating Partnership, L.P.

and on behalf of existing Limited Partners

 

 

By:

  /s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Notice of Repurchase Demand

 

The undersigned holder of Series G Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase the number of Series G Preferred Units stated
herein in accordance with the terms of the First Amended and Restated Agreement
of Limited Partnership of SL Green Operating Partnership, L.P., as amended from
time to time in accordance with its terms, and the Cash Repurchase Right
referred to therein; and the undersigned irrevocably (i) surrenders such
Series G Preferred Units and all right, title and interest therein and
(ii) directs that the Cash Repurchase Consideration deliverable in accordance
with this Notice be delivered in the name(s) and at the address(es) specified
below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series G Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to demand
repurchase and surrender the Series G Preferred Units that are the subject of
this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

 

Number of Series G Preferred Units tendered:

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

(Please Print)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 (City)   (State)   (Zip Code)

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

Notice of Conversion

 

The undersigned holder of Series G Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to convert the number of Series G Preferred Units stated herein
into the right to receive Class A Units (as defined in the Partnership’s First
Amended and Restated Agreement of Limited Partnership, as amended from time to
time (the “Partnership Agreement”)) in accordance with the terms of the
Partnership Agreement, as amended from time to time in accordance with its
terms; and the undersigned irrevocably (i) surrenders such Series G Preferred
Units and all right, title and interest therein and (ii) directs that the
Class A Units deliverable in accordance with this Notice be delivered in the
name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series G Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to request the
conversion requested herein and (c) has obtained the consent or approval of all
persons or entities, if any, having the right to consent or approve such
conversion and surrender.

 

Number of Series G Preferred Units tendered:

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

(Please Print)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 (City)   (State)   (Zip Code)

 

 

 

--------------------------------------------------------------------------------

 